                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

TAMPA PARK APARTMENTS, INC.,

               Plaintiff/Counter Defendant,

v.                                                   Case No. 8:14-cv-01230-T-23AEP

BEN CARSON, as SECRETARY OF THE
UNITED STATES DEPARTMENT OF HOUSING
AND URBAN DEVELOPMENT,

            Defendant/Counterclaimant.
__________________________________/

                                              ORDER

       The Court has been advised that the parties have reached a full settlement in this case (Doc.

307). Accordingly, pursuant to Local Rule 3.08(b), this action is DISMISSED WITHOUT

PREJUDICE to the right of any party, within sixty (60) days from the date of this Order, to submit

a stipulated form of final judgment or to reopen the action upon a showing of good cause. The

Clerk is directed to (1) administratively close the case and (2) terminate all pending motions and

deadlines.

       DONE AND ORDERED in Tampa, Florida, this 26th day of November, 2018.




cc:    Counsel of Record
